EXHIBIT 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com April 15, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors CommonWealth Realty Partners, Inc. Newburyport, Massachusetts To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-11/A (Post-Effective Amendment No. 6), Registration Statement under the Securities Act of 1933, filed by CommonWealth Realty Partners, Inc. of our report dated April 6, 2012, relating to the financial statements of CommonWealth Realty Partners, Inc., a Nevada Corporation, as of and for the years ending November 30, 2011 and 2010 and for the period from November 18, 2009 (inception) to November 30, 2011 and the reference to us under the caption “Interest of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
